Broyles, O. J.
Parol evidence is admissible to explain the true relation of parties to negotiable instruments, and especially so where (as in this case) the indorsements upon a promissory note are not in regular course for the purpose of transferring the title to the note. Section 5796 of the Civil Code of 1910, which provides that “blank indorsements of negotiable' paper may always be explained between the parties themselves,” is applicable not only to “blank indorsements” in the technical sense, but also to all indorsements which are irregular and unnecessary to pass title to the paper. Atkinson v. Bennett, 103 Ga. 508, 510 (30 S. E. 599).
*701Decided April 15, 1925.
Walden & Hixson, B. W. Crenshaiu, for plaintiff in error.
Burress & Dillard, contra.
Under this ruling and the facts of the instant case, parol evidence was admissible to show that the persons who apparently signed the note sued on as guarantors were in fact co-makers of the note with the plaintiff in error, the evidence adduced was sufficient to carry this question to the jury, and the trial court erred in directing a verdict for the plaintiff, and the judge of the superior court erred in overruling the defendant’s certiorari.

Judgment reversed.


Luke and Bloodioorlh, JJ., concur.